

EXHIBIT 10.2


AGREEMENT FOR ADVISORY SERVICES BY AND BETWEEN CLARK HOLDINGS, INC
AND EVEREST GROUP INTERNATIONAL LLC


This Agreement for Advisory Services (the "Agreement"), effective September 14,
2010 (the “Effective Date”), is by and between Clark Holdings Inc., with
corporate offices at 121 New York Avenue, Trenton, NJ 08638 (hereinafter the
"Client", “you”, “your”, “its”, “Company”, or “them”), and Everest Group
International LLC, with an address at 600 Woodbrook Way, Lawrenceville, GA 30043
(hereinafter the "Advisor", “their”, “its”, or “EGI”), collectively hereinafter
“Party” or “the Parties”.


WHEREAS, the Advisor is willing to perform certain work hereinafter described in
accordance with the provisions of this Agreement;


WHEREAS, the Client finds that the Advisor is qualified to perform the work, all
relevant factors considered, and that such performance will be in furtherance of
Client’s efforts to reduce costs;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the Parties hereto agree as follows:


 
1.
ENGAGEMENT FOR SERVICES. The Client hereby engages the Advisor to undertake and
perform the services (hereinafter “Engagement”) to include:



 
a)
Larry Hughes to serve as Interim President and Chief Operating Officer of the
Company focusing exclusively on cost reduction as part of the Client’s strategy
to increase market valuation;



 
b)
Responding to specific requests of the CEO and Board of Directors of Client as
mutually agreed; and



 
c)
Providing other advisory services as mutually agreed by the Client and the
Advisor.



1.1
The Advisor hereby accepts the Engagement described in Paragraph 1 herein and
agrees to provide these services in a timely manner.

 
1.2
Larry Hughes, CEO of Everest Group International LLC, the Advisor, will be
responsible for the overall Engagement. He may be assisted by other consultants
employed by the Advisor, who may serve other clients of the Advisor on unrelated
matters. Advisor will be an independent consultant paid on a Form 1099 basis and
responsible for his own taxes.



1.3
Advisor will report directly to Gregory Burns, the Chief Executive Officer of
the Client, and will make recommendations to and consult with the Board of
Directors of Clark Holdings Inc., or designee, as may be directed.



Client Initial _____________
 
Advisor Initial ____________


 
1

--------------------------------------------------------------------------------

 


Everest Group International LLC
Advisory Services Agreement

 
1.4
Client shall provide EGI with such documents, reports and necessary information
required for the performance of EGI’s duties hereunder as EGI may request.
Client acknowledges and agrees that all such documents, reports and information
shall be deemed to contain true, accurate and complete information and that EGI
may so rely on such documents, reports and information without independently
verifying the veracity thereof.



1.5
It is agreed that the services to be rendered by Advisor may include analysis,
preparation of projections, and other forward-looking statements, and numerous
factors can affect the actual results, which may materially and adversely differ
from those projections. In addition, Advisor will be relying on information
provided by executives of the Company in the preparation of analysis,
projections and other forward-looking statements. Advisor makes no
representation or guarantee that an appropriate restructuring and cost reduction
can be formulated, or is the best proper course of action. Advisor is not being
requested to perform an audit.



1.6
Advisor shall maintain in the strictest confidence all “Confidential
Information” and shall not disclose such Confidential Information to any person
or entity other than the Client or its affiliates.  Advisor shall limit access
of Confidential Information to those of its employees who are on a need-to-know
basis and who are assisting the Advisor in providing services to the Client
hereunder. As soon as practicable following the Termination Date, or, if
earlier, the Early Termination Date, the Advisor shall return to the Client or
destroy all Confidential Information and all copies thereof.  “Confidential
Information” shall mean any and all oral or written information and data which
Advisor obtains from the Company concerning the Company’s business, operations,
strategies and prospects including, without limitation, sales, costs, pricing,
financial data, business, marketing and operational projections, plans and
opportunities, identification of and lists of vendors and suppliers, business
records and other books and records relating to the Company together with
analyses, compilations, studies or other information prepared, developed or
derived by Advisor in connection with its engagement hereunder.  Confidential
Information does not include information which: (i) is or becomes generally
available to the public other than as a result of any breach of this Agreement
by Advisor; (ii) becomes available to Advisor on a nonconfidential basis from a
source (other than the Company or any of its representatives) which has
represented to Advisor that such source is entitled to disclose it; or (iii) was
known to Advisor on a nonconfidential basis prior to its disclosure to Advisor
by the Company or its representatives.  In the event that Advisor becomes
legally compelled to disclose any of the Confidential Information, Advisor will
advise the Company in writing as soon as possible so that the Company may seek a
protective order or other appropriate remedy.  In the event that such protective
order or other remedy is not obtained, Advisor will furnish only that portion of
the Confidential Information which is legally required and will exercise its
reasonable best efforts to ensure that confidential treatment will be accorded
the Confidential Information.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
2

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
1.7
The Client acknowledges that any information will be provided by Advisor as a
tool to be used at the discretion of the Client. Advisor will not be responsible
for any action taken by the Client in following or declining to follow any of
Advisor’s advice or recommendations. The services provided by Advisor hereunder
are for the sole benefit of the Client and its affiliates and not any other
third parties.



1.8
EGI’s Engagement cannot be relied upon to disclose errors, irregularities,
oversights, fraud or illegal acts that may exist. EGI may inform Client of any
such matters that come to EGI’s attention.



1.9
Client acknowledges and agrees, and Client shall cause any Third Party to
acknowledge and agree, that EGI is not providing any CPA, accounting, tax or
similar services as a part of the Engagement.



1.10
Client acknowledges and agrees, and Client shall cause any Third Party to
acknowledge and agree, that EGI does not guarantee any outcome with respect to
this Engagement.



 
2.
START DATE AND END DATE:  The Engagement shall commence and terminate as
follows:



 
a)
The term of the Advisor’s Engagement hereunder shall extend from September 14,
2010 and continue through January 31, 2011 (the “Termination Date"); and,



 
b)
Subject to Section 22 herein (“Survival”), either Party may terminate the
Advisor’s Engagement hereunder at any time by giving the other Party at least
five (5) days’ prior written notice (“Early Termination”).  The date of
termination is the date of written notice plus five (5) days (“Early Termination
Date”). This Engagement may be terminated at any time by mutual agreement.



 
3.
PAYMENT, FEES, AND INVOICING TERMS:  The Client agrees to compensate the Advisor
as follows:



 
a)
The time required to complete the Services under this Engagement will be a
function of several variables that are currently unknown. Advisor will be paid a
fee in the amount of twenty-seven thousand U.S. Dollars ($27,000.00) per month
on a monthly basis, prorated for partial months, with a month defined to be 20
working days. The daily rate will be one thousand three hundred fifty U.S.
Dollars ($1,350.00). The Advisor will work at least an average of 40 hours per
week for Client, subject to unpaid periods of vacation and disability, but is
otherwise unrestricted as to non-Client activities. There shall be no premium
for weekend work.



 
b)
Client shall pay Advisor immediately upon receipt of invoice, a Retainer Fee in
the amount of twenty-seven thousand U.S. Dollars ($27,000.00), to be held by
Advisor until the end of the Engagement, when it will be applied against
Advisor’s final billing and any credit immediately returned to Client.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
3

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
 
c)
Advisor will have a success fee opportunity defined by Client as “10% of January
increase over September adjusted EBITDA (adjusting for Oct. Warehouse
consolidation)”. Additionally, as soon as practical following the Effective
Date, and subject to formal grant by the Company’s compensation committee, Larry
Hughes will be granted a five-year non-qualified option for the purchase of
20,000 shares of the Company’s common stock under the Company’s 2007 Long Term
Incentive Plan with an exercise price of $1.25 per share.  Such option shall
fully vest on December 14, 2010, or earlier in the event of a change in control
(as defined in the Company’s Long Term Incentive Plan) of the Company, provided
that Advisor is engaged by the Company on such date or at the time of such
change in control as the case may be.



 
d)
Larry Hughes will not participate in Company benefits including health
insurance, 401K program, paid vacation, or severance.



 
e)
If Client requests that EGI be paid directly by a Third Party, Client shall
nevertheless be responsible for such payments and hereby guarantees the prompt
payment of any such amounts to EGI.



 
f)
Advisor will expense direct EGI administrative support per this Engagement, not
to exceed $1,000 per month.



 
g)
Advisor will expense to Client 50% of legal fees for review of this Engagement
Agreement and consultation, up to a maximum of $2,000.00.



3.1
Reimbursable Costs: Client shall reimburse the Advisor for all reasonable costs
incurred in connection with the Services rendered. Reimbursable costs include,
but are not limited to, travel costs, copies, delivery, and other costs and
expenses attributable to the Services (the "Reimbursable Costs"). Travel costs
are defined as air travel, ground transportation, lodging, meals, incidentals,
and all other costs associated with travel. The Advisor shall provide to Client
substantiation of Reimbursable Costs incurred. Payment is due within five (5)
working days of expense report submittal, paid by separate check (not a wire
transfer), and not included in Form 1099.



3.2
Invoices:



 
a)
The Advisor will submit to Client invoices each month for the prior month’s fees
for payment by Client. Payment is due by wire transfer no later than the seventh
calendar working day from the date the invoice is submitted by Advisor. Exhibit
A includes the wire transfer details to be used for payment by the Client to
Advisor under this Agreement;

 
Client Initial _____________
 
Advisor Initial ____________

 
 
4

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
 
b)
If Client has any valid reason for disputing any portion of an invoice, Client
will so notify the Advisor within seven (7) calendar days of receipt of invoice
by Client, and if no such notification is given, the invoice will be deemed
valid.  The portion of the Advisor's invoice that is not in dispute shall be
paid in accordance with the procedures set forth herein. Any successfully
disputed amounts will be reconciled on the next subsequent invoice by Advisor;
and,



 
c)
A finance charge of one and one half percent (1.5%) per month on the unpaid
amount of an invoice, or the maximum amount allowed by law, will be charged on
past due accounts.  Payments by Client will thereafter be applied first to
accrued interest and then to the principal unpaid balance.  Client shall pay any
attorney fees, court costs, or other costs incurred in collection of delinquent
accounts.



3.3
Suspension of Work:  If payment is past due, the Advisor, at its sole
discretion, may suspend work, without any liability whatsoever, and may pursue
any other rights and remedies available.



3.4
Early Termination:



 
a)
In the event of Early Termination by the Client, the Advisor shall keep all
payments for services rendered and Reimbursable Costs, and Client shall pay
promptly any fees due to the Advisor and all Reimbursable Costs if there are any
such costs incurred and unpaid by the Early Termination Date; and,



 
b)
In the event of Early Termination by the Advisor, the Advisor shall return any
net remaining balance of the Retainer, provide a full reconciliation of fees and
Reimbursable Costs, and destroy, or return upon Client’s request, any
confidential information pertaining to the Engagement. The Client shall promptly
pay any fees due to Advisor and all Reimbursable Costs if there are any such
costs incurred and unpaid by the Early Termination Date.



 
4.
REPRESENTATION: NO REPRESENTATION, EXPRESS OR IMPLIED, AND NO WARRANTY
(INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTIES OF FITNESS FOR
A PARTICULAR PURPOSE, MERCHANTABILITY, NON-INFRINGEMENT, TITLE, OR OTHERWISE) OR
GUARANTEE ARE INCLUDED OR INTENDED IN THIS AGREEMENT, OR IN ANY REPORT, OPINION,
DELIVERABLE, WORK PRODUCT, DOCUMENT, OR OTHERWISE. FURTHERMORE, NO GUARANTEE IS
MADE AS TO THE EFFICACY OR VALUE OF ANY SERVICES PERFORMED OR SOFTWARE MODEL
DEVELOPED.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
5

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
 
5.
COVENANT REGARDING HIRING OF EGI PROFESSIONALS: Client agrees to notify Advisor
if it or its affiliates extend an offer of employment to a representative of
Advisor that Client knows is working on this Engagement (hereinafter “Advisor
Representative”). In recognition of the training time and other resources
Advisor invests in the development of its representatives, in the building of
relationships between clients and Advisor’s representatives, the loss of client
billable time that is necessitated by the transition of client files from a
departing representative to another representative, and the difficulty of
placing a monetary value on these investments by Advisor, Client and its
holdings further agrees that if they hire any Advisor Representative that they
know is working on the Engagement up to twelve (12) months subsequent to the
date of final invoice rendered by Advisor for this Engagement, Client will pay
to Advisor a cash fee in the amount of U. S. Dollars fifty thousand
($50,000.00). Such cash fee shall be paid upon Client’s or its holdings’ hiring
of such Advisor Representative. This Agreement does not prohibit the Client or
its holdings from making general solicitations for employment or from soliciting
for employment any individuals who have ceased to be representative of Advisor.



 
6.
INDEMNIFICATION AND DIRECTOR AND OFFICERS LIABIILITY INSURANCE:



 
a)
Concurrently herewith, Client and Larry Hughes shall enter into an
indemnification agreement substantially in the form of Exhibit B annexed hereto.

 
 
b)
The Company will provide D&O insurance coverage in the amount of no less than
ten Million U.S. Dollars ($10 Million), along with written evidence to the
Advisor that Larry Hughes is covered by such insurance. Furthermore, the Company
will maintain such insurance coverage with respect to occurrences arising during
the term of this Agreement for least three (3) years following the termination
or expiration of this Agreement or will purchase a D&O extended reporting period
or “tail” policy to cover Larry Hughes.

 
 
c)
In the event the Company is unable to obtain D&O insurance, or fails to include
Larry Hughes under the Company’s D&O policy, or at any time the face amount of
the Company’s D&O insurance coverage is less than ten Million U.S. Dollars ($10
Million); or the Company does not have first dollar coverage in effect for at
least ten Million U.S. Dollars ($10 Million), then it is agreed that the Company
will notify the Advisor and the Advisor will attempt to purchase a separate D&O
policy, and that the cost of the same shall be invoiced to the Company as an
out-of-pocket cash expense. If the Advisor is unable to purchase such D&O
insurance, then the Advisor reserves the right to immediately terminate this
Agreement.



 
7.
INSECURITY AND ADEQUATE ASSURANCES: If reasonable grounds for insecurity arise
with respect to Client’s ability to pay for the Services in a timely fashion,
the Advisor may demand in writing adequate assurances of Client’s ability to
meet its payment obligations under this Agreement. Unless Client provides the
assurances in a reasonable time and manner acceptable to the Advisor, in
addition to any other rights and remedies available, the Advisor may partially
or totally suspend its performance while awaiting assurances, without any
liability.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
6

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
 
8.
SEVERABILITY:  Should any part of this Agreement for any reason be declared
invalid, such decision shall not affect the validity of any remaining
provisions, which remaining provisions shall remain in full force and effect as
if this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portion of this Agreement without including any such
part, parts, or portions which may, for any reason, be hereafter declared
invalid. Any provision shall nevertheless remain in full force and effect in all
other circumstances.



 
9.
MODIFICATION AND WAIVER:  Waiver of breach of this Agreement by either Party
shall not be considered a waiver of any other subsequent breach.



10.
INDEPENDENT CONTRACTOR:  The Advisor is an independent contractor of the Client.



11.
NOTICES:  All notices or other communications hereunder shall be in writing,
sent by courier or the fastest possible means, provided that recipient receives
a manually signed copy and the transmission method is scheduled to deliver
within forty eight (48) hours, and shall be deemed given when delivered to the
address specified below or such other address as may be specified in a written
notice in accordance with this Section.



If to the Client:
If to the Advisor:
Clark Holdings, Inc.
ATTN:  Gregory E. Burns
373 Park Avenue South, 6th Floor
New York, NY 10016
Everest Group International LLC
ATTN: Larry Hughes
600 Woodbrook Way
Lawrenceville, GA 30043



Any Party may, by notice given in accordance with this Section to the other
Parties, designate another address or person or entity for receipt of notices
hereunder.


12.
ASSIGNMENT:  The Agreement is neither assignable nor transferable by the Client
without the written consent of the Advisor. This Agreement is neither assignable
nor transferable by the Advisor without the written consent of the Client.



13.
SECTION HEADINGS:  Title and headings of sections of this Agreement are for
convenience of reference only and shall not affect the construction of any
provision of this Agreement.



14.
AUTHORIZATIONS AND COUNTERPARTS:  Each person executing this Agreement on behalf
of a Party hereto represents and warrants that such person is duly and validly
authorized to do so on behalf of such Party, with full right and authority to
execute this Agreement and to bind such Party with respect to all of its
obligations hereunder. This Agreement may be executed (by original or facsimile
signature) in counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute but one and the same instrument.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
7

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
15.
RESIDUALS: Nothing in this Agreement or elsewhere will prohibit or limit the
Advisor's ownership and use of ideas, concepts, know-how, methods, models, data,
techniques, skill knowledge, and experience that were used, developed, or gained
in connection with this Agreement. The Advisor and the Client shall each have
the right to use all data collected or generated under this Agreement.



16.
COOPERATION: Client and its Affiliates will cooperate with the Advisor in taking
actions and executing documents, as appropriate, to achieve the objectives of
this Agreement. Client agrees that the Advisor's performance is dependent on the
timely and effective cooperation with the Advisor. Accordingly, Client
acknowledges that any delay by Client or its Affiliates or its Representatives
or Employees may result in the Advisor being released from an obligation or
scheduled deadline or in Client having to pay extra fees for the Advisor to meet
a specific obligation or deadline despite the delay.



17.
GOVERNING LAW AND CONSTRUCTION: This Agreement will be governed by and construed
in accordance with the laws of the State of Georgia, without regard to the
principles of conflicts of law. The language of this Agreement shall be deemed
to be the result of negotiation among the parties and respective counsel and
shall not be construed strictly for or against any party.



18.
ARBITRATION:  Any controversy, dispute or claim arising out of or related to
this Agreement or breach of this Agreement shall be settled solely by
confidential binding arbitration by a single arbitrator in accordance with the
commercial arbitration rules of JAMS in effect at the time the arbitration
commences.  The award of the arbitrator shall be final and binding.  No Party
shall be entitled to, and the arbitrator is not authorized to, award legal fees,
expert witness fees, or related costs of a party. The arbitration shall be held
in Atlanta, GA.



19.
ENTIRE AGREEMENT:  This Agreement, including any exhibits, states the entire
Agreement between the parties and supersedes all previous contracts, proposals,
oral or written, and all other communications between the parties respecting the
subject matter hereof, and supersedes any and all prior understandings,
representations, warranties, agreements, or contracts (whether oral or written)
between the Client and the Advisor respecting the subject matter hereof. This
Agreement may only be amended by an agreement in writing executed by the Parties
hereto.



20.
FORCE MAJEURE:  The Advisor shall not be responsible for delays or failures
(including any delay by the Advisor to make progress in the prosecution of any
Services) if such delay arises out of causes beyond its control. Such causes may
include, but are not restricted to, acts of God, or of the public enemy, fires,
floods, epidemics, riots, quarantine restrictions, strikes, freight embargoes,
earthquakes, electrical outages, computer or communications failures, and severe
weather, and acts or omissions of subcontractors or third parties.

 
Client Initial _____________
 
Advisor Initial ____________

 
 
8

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
21.
USE BY THIRD PARTIES: Work performed by the Advisor pursuant to this Agreement
is only for the purpose intended and may be misleading if used in another
context.  Client agrees not to use any documents or work product produced under
this Agreement for anything other than the intended purpose without the
Advisor's written permission. This Agreement shall, therefore, not create any
rights or benefits to parties other than to the Client and the Advisor.



22.
SURVIVAL:  Sections 1.6 and 3 through 22 survive the expiration or termination
of this Agreement for any reason.



23.
PUBLIC DISCLOSURES:   Prior to dissemination or filing, the Company will provide
to Advisor and its counsel drafts of any  press release reportings and any SEC
Form 8-K filings disclosing the engagement of Advisor, or making any other
reference to the Advisor, for Advisor’s approval.  Advisor will not unreasonably
delay or withhold its approval of such press releases or Form 8-K filings.


Client Initial _____________
 
Advisor Initial ____________

 
9

--------------------------------------------------------------------------------


 
Everest Group International LLC
Advisory Services Agreement

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement.


Client:
 
Advisor:
     
Clark Holdings, Inc.
 
Everest Group International, LLC
                 
By: Gregory Burns, CEO
 
By: Larry Hughes, CEO
     
Date:
 
Date:
         
September 14, 2010

 
Client Initial _____________
 
Advisor Initial ____________

 
 
10

--------------------------------------------------------------------------------

 
 
Everest Group International LLC
Advisory Services Agreement

  
EXHIBIT B


INDEMNIFICATION AGREEMENT
This Agreement, made and entered into effective as of the 14th day of September,
2010 (“Agreement”), by and between Clark Holdings Inc., a Delaware corporation
(“Corporation”), and Larry Hughes (“Indemnitee”):
 
WHEREAS, highly competent persons recently have become more reluctant to serve
as directors, officers, or in other capacities of publicly held corporations and
other corporations that have non-employee investors among their stockholders or
conduct operations in regulated industries unless they are provided with better
protection from the risk of claims and actions against them arising out of their
services to and activities on behalf of such corporation; and
 
WHEREAS, the adoption of The Sarbanes-Oxley Act of 2002 and other laws, rules
and regulations being promulgated have increased the potential for liability of
officers and directors; and
 
WHEREAS, the Corporation has determined that the inability to attract and retain
such persons is detrimental to the best interests of the Corporation’s
stockholders and that such persons should be assured that they will have better
protection in the future; and
 
WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that such persons will serve or continue to serve the
Corporation free from undue concern that they will not be adequately
indemnified; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of Article VII of
the By-laws of the Corporation, and Article EIGHTH of the Amended and Restated
Certificate of Incorporation of the Corporation, and any resolutions adopted
pursuant thereto and shall neither be deemed to be a substitute therefor nor
diminish or abrogate any rights of Indemnitee thereunder; and
 
WHEREAS, Indemnitee is willing to continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
indemnified according to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
 
Client Initial _____________
 
Advisor Initial ____________

 
 
11

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
1.            Definitions.  For purposes of this Agreement:
 
1.1           “Change in Control” means a change in control of the Corporation
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (“Act”), whether or not the
Corporation is then subject to such reporting requirement provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred if after the date hereof (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Act), other than a person who is an officer or
director of the Corporation on September 14, 2010 (and any of such person’s
affiliates), is or becomes “beneficial owner” (as defined in Rule 13d-3 under
the Act) directly or indirectly, of securities of the Corporation representing
20% or more of the combined voting power of the then outstanding securities of
the Corporation without the prior approval of at least two-thirds of the members
of the Board in office immediately prior to such person attaining such
percentage interest; (ii) the Corporation is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board of Directors (“Board”) in office immediately prior to
such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.
 
1.2           “Corporate Status” means the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation or of any
subsidiary of the Corporation or any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Corporation.
 
1.3           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
 
1.4           “Expenses” means all reasonable attorneys’ fees, retainers, court
costs (including trial and appeals), transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, appealing, preparing to appeal, investigating,
or being or preparing to be a witness in a Proceeding.
 
1.5           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” does
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.  Except as provided in the first sentence of
Section 9.3 hereof, Independent Counsel shall be selected by (a) the
Disinterested Directors or (b) a committee of the Board consisting of two or
more Disinterested Directors or if (a) and (b) above are not possible, then by a
majority of the full Board.
 
1.6           “Proceeding” means any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
his rights under this Agreement.
 
Client Initial _____________
 
Advisor Initial ____________

 
 
12

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
2.           Services by Indemnitee.
 
Indemnitee agrees to continue to serve as a director, officer or employee of the
Corporation or one or more of its subsidiaries.  Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law).
 
3.           Indemnification - General.
 
The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit.  The rights of Indemnitee provided under the preceding
sentence shall include, but not be limited to, the rights set forth in the other
Sections of this Agreement.
 
4.           Proceedings Other Than Proceedings by or in the Right of the
Corporation.
 
Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he was or is threatened to be
made, a party to any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Corporation.  Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Corporation, and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.
 
5.           Proceedings by or in the Right of the Corporation.
 
Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he is, was or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Corporation to procure a judgment in its favor.  Pursuant to
this Section, Indemnitee shall be indemnified against Expenses and amounts paid
in settlement (such settlement amounts not to exceed, in the judgment of the
Board, the estimated expense of litigating the Proceeding to conclusion)
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding if he or she acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the
Corporation.  Notwithstanding the foregoing, no indemnification against such
Expenses or amounts paid in settlement shall be made in respect of any claim,
issue or matter in any such Proceeding as to which Indemnitee has been adjudged
to be liable to the Corporation if applicable law prohibits such indemnification
unless the court in which such Proceeding shall have been brought, was brought
or is pending, shall determine that indemnification against Expenses or amounts
paid in settlement may nevertheless be made by the Corporation.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
13

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
6.           Indemnification for Expenses of Party Who is Wholly or Partly
Successful.
 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he or she shall be indemnified
against all Expenses (and, when eligible hereunder, amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses (and, when eligible hereunder, amounts paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter.  For purposes
of this Section, the term “successful, on the merits or otherwise,” includes,
but is not limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any Proceeding against the Indemnitee without any express
finding of liability or guilt against him, and (ii) the expiration of 90 days
after the making of any claim or threat of a Proceeding without the institution
of the same and without any promise or payment made to induce a settlement.
 
7.           Indemnification for Expenses as a Witness.
 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
he shall be indemnified against all Expenses actually and reasonably incurred by
him on his behalf in connection therewith.
 
8.           Advancement of Expenses and Other Amounts.
 
The Corporation shall advance all Expenses, judgments, penalties, fines and,
when eligible hereunder, amounts paid in settlement, incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses, judgments, penalties, fines and amounts paid
in settlement, incurred by Indemnitee and shall include or be preceded or
accompanied by an agreement by or on behalf of Indemnitee to repay any Expenses,
judgments, penalties, fines and amounts paid in settlement advanced if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses, judgments, penalties, fines and, when eligible hereunder,
amounts paid in settlement.
 
9.           Procedure for Determination of Entitlement to Indemnification.
 
9.1           To obtain indemnification under this Agreement in connection with
any Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
14

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
9.2           Upon written request by Indemnitee for indemnification pursuant to
Section 9.1 hereof, a determination, if required by applicable law, with respect
to Indemnitee’s entitlement thereto shall be made in such case:  (i) if a Change
in Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request that such determination be made by the Board or the stockholders, in
which case in the manner provided for in clauses (ii) or (iii) of this Section
9.2) in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; (ii) if a Change of Control shall not have occurred, (A) by the
Board by a majority vote of a quorum consisting of Disinterested Directors, or
(B) if a quorum of the Board consisting of Disinterested Directors is not
obtainable, by a majority of a committee of the Board consisting of two or more
Disinterested Directors, or (C) by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee, or (D) by the
stockholders of the Corporation, by a majority vote of a quorum consisting of
stockholders who are not parties to the proceeding, or if no such quorum is
obtainable, by a majority vote of stockholders who are not parties to such
proceeding; or (iii) as provided in Section 10.2 of this Agreement.  If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
9.3           If a Change of Control shall have occurred, Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Corporation advising it of the identity of Independent Counsel so selected.  In
either event, Indemnitee or the Corporation, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
such selection.  Such objection may be asserted only on the ground that
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  If such written
objection is made, Independent Counsel so selected may not serve as Independent
Counsel unless and until a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 9.1 hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction, for resolution of any objection which has been made by
the Corporation or Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by such
court or by such other person as such court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Independent Counsel under Section 9.2 hereof. The Corporation shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with its actions pursuant to this Agreement,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 9.3, regardless of the manner in which such
Independent Counsel was selected or appointed.  Upon the due commencement date
of any judicial proceeding pursuant to Section 11.1(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
Client Initial _____________
 
Advisor Initial ____________

 

 
15

--------------------------------------------------------------------------------

 
 
Everest Group International LLC
Advisory Services Agreement

 
10.          Presumptions and Effects of Certain Proceedings.
 
10.1         In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9.1 of this Agreement, and the Corporation shall have
the burden of proof to overcome that presumption by clear and convincing
evidence in connection with the making by any person, persons or entity of any
determination contrary to that presumption.
 
10.2         If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Corporation of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith require(s) such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, however, that the foregoing provisions of this
Section 10.2 shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 9.2 of
this Agreement and if (A) within 15 days after receipt by the Corporation of the
request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within 15 days
after such receipt for the purpose of making such determination, such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9.2 of
this Agreement.  In connection with each meeting at which a stockholder
determination will be made, the Corporation shall solicit proxies that expressly
include a proposal to indemnify or reimburse the Indemnitee.  The Corporation
shall afford the Indemnitee ample opportunity to present evidence of the facts
upon which the Indemnitee relies for indemnification in any Corporation proxy
statement relating to such shareholder determination.  Subject to the fiduciary
duties of its members under applicable law, the Board will not recommend against
indemnification or reimbursement in any proxy statement relating to the proposal
to indemnify or reimburse the Indemnitee.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
16

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
10.3          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
 
10.4         Reliance as Safe Harbor.  For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe his conduct was unlawful, if his action is based on
(i) the records or books of account of the Corporation, or another enterprise,
including financial statements, (ii) information supplied to him by the officers
of the Corporation or another enterprise in the course of their duties, (iii)
the advice of legal counsel for the Corporation or another enterprise, or of an
independent certified public accountant or an appraiser or other expert selected
with reasonable care by the Corporation or another enterprise.  The term
“another enterprise” as used in this Section shall mean any other corporation or
any partnership, joint venture, trust, employee benefit plan or other enterprise
of which the Indemnitee is or was serving at the request of the Corporation as a
director, officer, partner, trustee, employee or agent.  The provisions of this
Section shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth herein. Whether or not the foregoing provisions of
this Section 10.4 are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation, or,
with respect to any criminal Proceeding, to have had no reasonable cause to
believe Indemnitee’s conduct was unlawful. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
 
11.          Remedies of Indemnitee.
 
11.1           In the event that (i) a determination is made pursuant to Section
9 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) the determination of indemnification is to be
made by Independent Counsel pursuant to Section 9.2 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
30 days after receipt by the Corporation of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within thirty (30) days after receipt by the Corporation of a written
request therefor, or (v) payment of indemnification is not made within thirty
(30) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses, judgments, penalties, fines or, when eligible
hereunder, amounts paid in settlement.  The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
17

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
11.2         In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination.
 
11.3         If a determination shall have been made or deemed to have been made
pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law.
 
11.4         The Corporation shall be precluded from asserting in any judicial
proceeding  commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.
 
11.5         In the event that Indemnitee, pursuant to this Section, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by him or her in such judicial adjudication, but only if he
or she prevails therein.  If it shall be determined in such judicial
adjudication that Indemnitee is entitled to receive less than all of the
indemnification or advancement of expenses sought, the expenses incurred by
Indemnitee in connection with such judicial adjudication shall be appropriately
prorated.
 
12.          Procedure Regarding Indemnification.
 
With respect to any Proceedings, the Indemnitee, prior to taking any action with
respect to such Proceeding, shall consult with the Corporation as to the
procedure to be followed in defending, settling, or compromising the Proceeding
and may not consent to any settlement or compromise of the Proceeding without
the written consent of the Corporation (which consent may not be unreasonably
withheld or delayed).  The Corporation shall be entitled to participate in
defending, settling or compromising any Proceeding and to assume the defense of
such Proceeding with counsel of its choice and shall assume such defense if
requested by the Indemnitee.  Notwithstanding the election by, or obligation of,
the Corporation to assume the defense of a Proceeding, the Indemnitee shall have
the right to participate in the defense of such Proceeding and to employ counsel
of Indemnitee’s choice, but the fees and expenses of such counsel shall be at
the expense of the Indemnitee unless (i) the employment of such counsel has been
authorized in writing by the Company, or (ii) the Indemnitee has reasonably
concluded that there may be defenses available to him or her which are different
from or additional to those available to the Corporation (in which latter case
the Corporation shall not have the right to direct the defense of such
Proceeding on behalf of the Indemnitee), in either of which events the fees and
expenses of not more than one additional firm of attorneys selected by the
Indemnitee shall be borne by the Corporation.  If the Corporation assumes the
defense of a Proceeding, then counsel for the Corporation and Indemnitee shall
keep Indemnitee reasonably informed of the status of the Proceeding and promptly
send to Indemnitee copies of all documents filed or produced in the Proceeding,
and the Corporation shall not compromise or settle any such Proceeding without
the written consent of the Indemnitee (which consent may not be unreasonably
withheld or delayed) if the relief provided shall be other than monetary damages
and shall promptly notify the Indemnitee of any settlement and the amount
thereof.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
18

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
13.
Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Contribution.

 
13.1         The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the certificate of incorporation or by-laws of the Corporation, any
agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to any Indemnitee with respect to any
action taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal.
 
13.2         To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.
 
13.3         In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are reasonably necessary to enable the Corporation to bring suit to enforce such
rights.
 
13.4         The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 
13.5         (a)           If a determination is made that Indemnitee is not
entitled to indemnification, after Indemnitee submits a written request
therefor, under this Agreement, then in respect of any threatened, pending or
completed Proceeding in which the Corporation is jointly liability with the
Indemnitee (or would be if joined in such Proceeding), the Corporation shall
contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement by the Indemnitee in such proportion as is appropriate to reflect (i)
the relative benefits received by the Corporation on the one hand and the
Indemnitee on the other hand from the transaction from which Proceeding arose,
and (ii) the relative fault of the Corporation on the one hand and of the
Indemnitee on the other hand in connection with the events that resulted in such
Expenses, judgments, fines or amounts paid in settlement, as well as any other
relevant equitable considerations.  The relative fault of the Corporation on the
one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or amounts paid in settlement.  The
Corporation agrees that it would not be just and equitable if contribution
pursuant to this Section were determined by pro rata allocation or any other
method of allocation that does not take into account the foregoing equitable
considerations.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
19

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
(b)          The determination as to the amount of the contribution, if any,
shall be made by:
 
(i)           a court of competent jurisdiction upon the applicable of both the
Indemnitee and the Corporation (if the Proceeding had been brought in, and final
determination had been rendered by such court);
 
(ii)          the Board by a majority vote of a quorum consisting of
Disinterested Directors; or
 
(iii)         Independent Counsel, if a quorum is not obtainable for purpose of
(ii) above, or, even if obtainable, a quorum of Disinterested Directors so
directs.
 
14.          Duration of Agreement.
 
This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director of the Corporation, or (b) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses, judgments, penalties, fines or amounts paid in
settlement hereunder and or any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement.  This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of
Indemnitee and his spouse, heirs, executors, personal representatives and
administrators.
 
15.          Severability.
 
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:  (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.
 
Client Initial _____________
 
Advisor Initial ____________

  
20

--------------------------------------------------------------------------------



 
Everest Group International LLC
Advisory Services Agreement

 
16.          Entire Agreement.

This Agreement constitutes the entire agreement between the Corporation and the
Indemnitee with respect to the subject matter hereof and supercedes all prior
agreements, understanding, negotiations and discussion, both written and oral,
between the parties hereto with respect to such subject matter (the “Prior
Agreements”); provided, however, that if this Agreement shall ever be held void
or unenforceable for any reasons whatsoever, and is not reformed pursuant to
Section 15 hereof, then (i) this Agreement shall not be deemed to have
superceded any Prior Agreements; (ii) all of such Prior Agreements shall be
deemed to be in full force and effect notwithstanding the execution of this
Agreement; and (iii) the Indemnitee shall be entitled to maximum indemnification
benefits provided under any Prior Agreements, as well as those provided under
applicable law, the certificate of incorporation or by-laws of the Corporation,
a vote of stockholders or resolution of directors.
 
17.          Exception to Right of Indemnification or Advancement of Expenses.
 
Except as provided in Section 11.5, Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by him against the
Corporation.
 
18.          Covenant Not to Sue; Limitation of Actions; Release of Claims.
 
No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date of accrual of
such cause of action and any claim or cause of action of the Corporation (or any
of its subsidiaries) shall be extinguished and deemed released unless asserted
by the filing of a legal action within such two (2) year period; provided,
however, that if any shorter period of limitation is otherwise applicable to any
such cause of action, such shorter period shall govern.
 
19.          Identical Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.
 
20.          Headings.
 
The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
21

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
21.          Modification and Waiver.
 
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
22.          Notice by Indemnitee.
 
Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating any Proceeding or matter which may be subject to
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement covered hereunder.
 
23.          Notices.
 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom such notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
 
If to Indemnitee, to:
 
[The address indicated below Indemnitee’s signature on the signature page
hereto]


If to the Corporation, to:


Clark Holdings Inc.
121 NewYork Avenue
Hillside Ave. Building
Trenton, New Jersey 08638
Attention:  Chief Executive Officer
 
or to such other address or such other person as Indemnitee or the Corporation
shall designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.
 
24.          Governing Law.
 
The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware applicable to
contracts made and performed in that state without giving effect to the
principles of conflicts of laws.
 
Client Initial _____________
 
Advisor Initial ____________

 

 
22

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
25.          Miscellaneous.
 
Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate.
 
Client Initial _____________
 
Advisor Initial ____________

 
 
23

--------------------------------------------------------------------------------

 

 
Everest Group International LLC
Advisory Services Agreement

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.



 
CLARK HOLDINGS INC.
     
By:
     
Name:  Gregory Burns
   
Title:  CEO
     
INDEMNITEE
         
Larry Hughes
     
Address of Indemnitee:
               

 
Client Initial _____________
 
Advisor Initial ____________

 
 
24

--------------------------------------------------------------------------------

 
